Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO MASTER REPURCHASE AND SECURITIES CONTRACT AGREEMENT

 

This Second Amendment to Master Repurchase and Securities Contract Agreement
(this “Amendment”), dated as of November 16, 2017 is by and between GOLDMAN
SACHS BANK USA, a New York state-chartered bank, as buyer (“Buyer”), and TH
COMMERCIAL GS LLC, a Delaware limited liability company (“Seller”).  Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Master Repurchase Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Buyer have entered into that certain Master Repurchase and
Securities Contract Agreement, dated as of May 2, 2017, as amended by that
certain First Amendment to Master Repurchase and Securities Contract Agreement,
dated as of June 28, 2017 (the “Master Repurchase Agreement”);

 

WHEREAS, Seller has requested that Buyer increase the Maximum Facility Amount,
and Buyer has agreed to increase the Maximum Facility Amount in accordance with
the terms and conditions set forth herein; and

 

WHEREAS, Seller and Buyer wish to modify certain terms and provisions of the
Master Repurchase Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.     Amendments to Master Repurchase Agreement.  The Master Repurchase
Agreement is hereby amended as follows:

 

(a)   The definition of “Maximum Facility Amount” in Article 2 of the Master
Repurchase Agreement is hereby deleted in its entirety and replaced with the
following:

 

“Maximum Facility Amount” shall mean Five Hundred Million and No/100 Dollars
($500,000,000.00).

 

(b)   Article 3(i)(iv)(F) of the Master Repurchase Agreement is hereby deleted
in its entirety and replaced with the following:

 

“(F)         Buyer has received on or prior to the Availability Period
Expiration Date, an aggregate amount attributable to Applicable Spread of no
less than $7,500,000.00 during the period beginning on the Closing Date and
ending on the Availability Period Expiration Date.”

 

2.     Effectiveness.  The effectiveness of this Amendment is subject to receipt
by Buyer of the following:

 

(a)   Amendment.  This Amendment, duly executed and delivered by Seller and
Buyer;

 

(b)   Amendment to Fee Letter.  The First Amendment to Fee Letter, dated as of
the date hereof (the “Fee Letter Amendment”), by and between Buyer and Seller.

 

(c)   Responsible Officer Certificate.   Buyer shall have received certified
copies of the organizational documents of Guarantor and resolutions or other
documents evidencing the authority of

 

1

--------------------------------------------------------------------------------


 

Guarantor with respect to the execution, delivery and performance of this
Amendment, the Replacement Guarantee and the other Transaction Documents to
which it is a party and each other document to be delivered by Guarantor from
time to time in connection with the Transaction Documents (and Buyer may
conclusively rely on such certifications until it receives notice in writing
from Guarantor to the contrary).

 

(d)   Good Standing.  Certificates of existence and good standing and/or
qualification to engage in business for the Seller.

 

(e)   Legal Opinion.  Opinions of outside counsel to Seller reasonably
acceptable to Buyer as to such matters as Buyer may reasonably request,
provided, that the execution of this Amendment by Buyer shall evidence
satisfaction of this condition.

 

(f)    Fees.  Payment by Seller of the actual costs and expenses, including,
without limitation, the reasonable fees and expenses of counsel to Buyer,
incurred by Buyer in connection with this Amendment and the transactions
contemplated hereby.

 

3.     Seller Representations.  Seller hereby represents and warrants that:

 

(a)   no Potential Event of Default, Event of Default or Margin Deficit exists,
and no Potential Event of Default, Event of Default or Margin Deficit will occur
as a result of the execution, delivery and performance by Seller of this
Amendment; and

 

(b)   all representations and warranties contained in the Master Repurchase
Agreement are true, correct, complete and accurate in all respects (except such
representations which by their terms speak as of a specified date and subject to
any exceptions disclosed to Buyer in an Exception Report prior to such date and
approved by Buyer).

 

4.     Defined Terms.  Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Master Repurchase Agreement.

 

5.     Continuing Effect; Reaffirmation of Guarantee.  As amended by this
Amendment, all terms, covenants and provisions of the Master Repurchase
Agreement are ratified and confirmed and shall remain in full force and effect. 
In addition, any and all guaranties and indemnities for the benefit of Buyer
(including, without limitation, the Guarantee) and agreements subordinating
rights and liens to the rights and liens of Buyer, are hereby ratified and
confirmed and shall not be released, diminished, impaired, reduced or adversely
affected by this Amendment, and each party indemnifying Buyer, and each party
subordinating any right or lien to the rights and liens of Buyer, hereby
consents, acknowledges and agrees to the modifications set forth in this
Amendment and waives any common law, equitable, statutory or other rights which
such party might otherwise have as a result of or in connection with this
Amendment.

 

6.     Binding Effect; No Partnership; Counterparts.  The provisions of the
Master Repurchase Agreement, as amended hereby, shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.  Nothing herein contained shall be deemed or construed to
create a partnership or joint venture between any of the parties hereto.  For
the purpose of facilitating the execution of this Amendment as herein provided,
this Amendment may be executed simultaneously in any number of counterparts,
each of which shall be deemed to be an original, and such counterparts when
taken together shall constitute but one and the same instrument.  Delivery of an
executed counterpart signature page to this Amendment in Portable Document
Format (PDF) or by facsimile transmission shall be effective as delivery of a
manually executed original counterpart thereof.

 

2

--------------------------------------------------------------------------------


 

7.     Further Agreements.   Seller agrees to execute and deliver such
additional documents, instruments or agreements as may be reasonably requested
by Buyer and as may be necessary or appropriate from time to time to effectuate
the purposes of this Amendment.

 

8.     Governing Law.  The provisions of Article 20 of the Master Repurchase
Agreement are incorporated herein by reference.

 

9.     Headings.  The headings of the sections and subsections of this Amendment
are for convenience of reference only and shall not be considered a part hereof
nor shall they be deemed to limit or otherwise affect any of the terms or
provisions hereof.

 

10.  References to Transaction Documents.  All references to the Master
Repurchase Agreement in any Transaction Document, or in any other document
executed or delivered in connection therewith shall, from and after the
execution and delivery of this Amendment, be deemed a reference to the Master
Repurchase Agreement as amended hereby, unless the context expressly requires
otherwise.

 

11.  No Waiver.  The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of Buyer under the
Master Repurchase Agreement or any other Transaction Document, nor constitute a
waiver of any provision of the Master Repurchase Agreement or any other
Transaction Document by any of the parties hereto.

 

[NO FURTHER TEXT ON THIS PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above.

 

 

BUYER:

 

 

 

GOLDMAN SACHS BANK USA, a New York state-chartered bank

 

 

 

 

 

By:

/s/ Jeffrey Dawkins

 

 

Name: Jeffrey Dawkins

 

 

Title: Authorized Person

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to Second Amendment to Master Repurchase and Securities Contract
Agreement

 

--------------------------------------------------------------------------------


 

 

SELLER:

 

 

 

TH COMMERCIAL GS LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Marcin Urbaszek

 

 

Name: Marcin Urbaszek

 

 

Title: Chief Financial Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to Second Amendment to Master Repurchase and Securities Contract
Agreement

 

--------------------------------------------------------------------------------


 

 

AGREED AND ACKNOWLEDGED:

 

 

 

GUARANTOR:

 

 

 

GRANITE POINT MORTGAGE TRUST INC., a Maryland corporation

 

 

 

 

 

By:

/s/ Marcin Urbaszek

 

 

Name: Marcin Urbaszek

 

 

Title: Chief Financial Officer

 

Signature Page to Second Amendment to Master Repurchase and Securities Contract
Agreement

 

--------------------------------------------------------------------------------

 